                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

    IN RE:                                         )
                                                   )
    CUMMINGS MANOOKIAN, PLLC,                      )   Case No. 3:19-bk-07235
        Debtor.                                    )   Chapter 7
                                                   )   Judge Walker


            TRUSTEE’S MOTION TO COMPEL TURNOVER OF RECORDS

           Comes now Jeanne Ann Burton, Trustee, (the “Trustee”) by and through special

   counsel and pursuant to 11 U.S.C. §521(a)(4), and files this Trustee’s Motion to Compel

   Turnover of Records (the “Motion”) and in support thereof shows this Court as follows:

           1.      On November 6, 2019 (the “Petition Date”), the Debtor filed a voluntary

   chapter 7 petition in this Court. Jeanne Ann Burton was appointed to serve as trustee herein

   on the same day.

           2.      Despite repeated requests of the Debtor’s corporate representative, Brian

   Manookian, and the Debtor’s counsel, the Trustee has received very few documents related

   to the operations, assets and liabilities of the Debtor.

           3.      For example, the Debtor has failed to cooperate with the Trustee in giving

   her bank records, credit card statements, documents related to operations of the Debtor’s

   business, and other documents evidencing assets or liabilities of the Debtor.

           4.      Absent an order directing the Debtor and the Debtor’s corporate

   representative to turnover these business records, the Trustee cannot perform her fiduciary

   duties to the estate or its creditors.

           5.      Accordingly, the Trustee seeks an order requiring the Debtor to turnover the

   following books and records, pursuant to 11 U.S.C. §521(a)(4):




Case 3:19-bk-07235        Doc 32     Filed 01/28/20 Entered 01/28/20 12:48:20          Desc Main
                                     Document     Page 1 of 4
                 a.        Copies of all bank statements for all of Debtor’s accounts from

         November 1, 2017 to the Petition Date;

                 b.        Copies of all credit card statements for any credit card account

         maintained by or used by the Debtor from November 1, 2017 to the Petition Date;

                 c.        Copies of all tax returns (including all schedules) for 2017 and 2019;

                 d.        A list of all active cases as of September 1, 2018, in which the

         Debtor represented any party (identifying the client’s name, case number, and

         jurisdiction);

                 e.        Copies of all engagement letters for each case referenced in

         paragraph (d) herein;

                 f.        Copies of any disengagement letters, or any other correspondence

         regarding the withdrawal of representation by the Debtor with regard to each case

         referenced in paragraph (d) herein;

                 g.        Copies of proof of delivery (e.g., FedEx receipts or certified mail

         receipts) for correspondence referenced in paragraph (f) herein;

                 h.        Any document evidencing an expense advanced by the Debtor for

         cases referenced in paragraph (d) herein, including receipts and invoices;

                 i.        All notices of change of address, notices of withdrawal, or notices

         of substitution of counsel filed by the Debtor or any agent thereof in the cases

         referenced in paragraph (d) herein;

                 j.        Copies of any leases to which the Debtor was a party from

         November 1, 2017 to the Petition Date (including, but not limited to, real property

         leases), and any correspondence related to those leases;




                                                                                              2
Case 3:19-bk-07235        Doc 32   Filed 01/28/20 Entered 01/28/20 12:48:20              Desc Main
                                   Document     Page 2 of 4
                 k.      Any document evidencing the Debtor’s purchase or ownership of

          equipment, furnishings or other personal property;

                 l.      A list of all vendors with whom the Debtor conducted business as

          of September 1, 2018, and copies of all contracts with any such vendors; and

                 m.      All documents associated with Grant, Konvalinka & Harrison,

          P.C.’s representation of the Debtor, including signed engagement letters,

          disengagement letters, and/or invoices for services rendered.

          WHEREFORE, pursuant to 11 U.S.C. §521(a)(4), the Trustee respectfully requests

   the Court to enter an order compelling the Debtor and the Debtor’s corporate

   representative, Brian Manookian, to turnover the documents listed in Paragraph 6 herein,

   and for such other and further relief as the Court deems equitable and appropriate under

   the circumstances.




                                                                                         3
Case 3:19-bk-07235      Doc 32   Filed 01/28/20 Entered 01/28/20 12:48:20           Desc Main
                                 Document     Page 3 of 4
                                                Respectfully submitted,

                                                /s/ Phillip G. Young, Jr.
                                                Phillip G. Young, Jr.
                                                Thompson Burton PLLC
                                                6100 Tower Circle, Suite 200
                                                Franklin, TN 37067
                                                Tel: (615) 465-6000
                                                phillip@thompsonburton.com

                                                Special Counsel to Jeanne Ann Burton,
                                                Trustee


                               CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing document has been
   served this 28th day of January, 2020, upon all parties of record requesting notice through
   the Court’s electronic filing system, including counsel for the Debtor.

                                                /s/ Phillip G. Young
                                                Phillip G. Young




                                                                                           4
Case 3:19-bk-07235      Doc 32    Filed 01/28/20 Entered 01/28/20 12:48:20            Desc Main
                                  Document     Page 4 of 4
